internal_revenue_service number release date index number ---------------------------- ---------------------------------------- --------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-133640-08 date january legend taxpayer ---------------------------------------------------------------------- --------------------------------------- state date date date llc1 city project state tax_credit ------------- ----------------- ---------------------- -------------------------- ----------------------------------------- ------------------- ------------------- -------------------------------------------------- return ------------------------------------------------------------------------ --------------- date a --------------------- ----------------- plr-133640-08 dear ------------------ this is in reply to a letter dated date and a supplemental letter dated date requesting a ruling that the taxpayer’s right to receive a state franchise tax_refund attributable to the state tax_credits will not be considered in determining whether taxpayer satisfies the asset test in sec_856 of the internal_revenue_code the facts of a ruling issued to taxpayer on date plr- in which the service held that the tax_refund at issue would not be considered in determining whether taxpayer satisfies the income tests under sec_856 and c of the code are incorporated by reference into the present ruling facts taxpayer was formed to invest in and develop real_estate taxpayer elected to be classified as an association_taxable_as_a_corporation pursuant to sec_301_7701-3 of the procedure and administration regulations effective date and elected to be treated as a real_estate_investment_trust reit under subchapter_m of chapter of the code for its first taxable_year ended date taxpayer’s principal asset is an indirect interest through a number of tiers of partnerships in a large mixed-use real_estate development in city known as the project the project includes two separate buildings that include rental apartments retail and entertainment space taxpayer was organized to develop and operate the project which taxpayer asserts will allow it to qualify as a reit the project will be constructed on land contaminated by an oil spill pursuant to a state statute the site will be eligible for a substantial amount of state tax_credits the state legislature enacted the state tax_credits statute to promote the cleanup and development of properties in designated areas that have hazardous waste contamination sites eligible for the state tax_credits are designated by the state commissioner of environmental conservation the total amount of state tax_credits available to an approved development is equal to the sum of a percentage of up to three types of expenditures_for the site the cost of site preparation the cost or other basis for federal tax purposes of tangible_property principally used for commercial industrial recreational or environmental conservation purposes and the cost of on-site groundwater remediation in each case the applicable_percentage of the costs to be applied in calculating the amount of the credits is percent or percent and may be increased plr-133640-08 if certain factors are evident the state tax_credits are refundable to the extent that they exceed the state tax_liabilities of the owners taxpayer represents that the state tax_credits are intended to promote the remediation and development of contaminated real_estate and taxpayer’s entitlement thereto and to the state tax_refund arising therefrom are thus incidental to taxpayer’s investment in real_estate on its return for its tax_year ended date filed on or about date taxpayer claimed a state tax_credit of a dollars and a refund based on the credit of the same amount taxpayer is concerned that the value of its claim_for_refund of state taxes based on the state tax_credit if considered to be an asset for purposes of sec_856 could exceed percent of the value of its total assets thereby causing taxpayer to fail to qualify as a reit law and analysis sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-2 of the income_tax regulations provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with generally_accepted_accounting_principles gaap sec_1_856-3 provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon under sec_1_856-3 of the regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is plr-133640-08 determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 the legislative_history underlying the reit asset test in sec_856 indicates that the test is designed to give assurance that the bulk of the trust’s investments are in real_estate h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 the legislative_history also indicates that congress intended to provide reits with tax treatment similar to the treatment accorded regulated_investment_companies rics in revrul_64_247 1964_2_cb_179 a ric recovered excess management fees from its investment manager the recovery was made as a result of legal action brought against the company's former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a ric's former investment_advisor paid the company an amount the advisor had improperly received for assigning its advisory contract the payment was made pursuant to a settlement agreement that was reached after the company's shareholders filed a derivative action against the investment_advisor in both rulings the amounts in question were includible in the ric’s gross_income under sec_61 of the code those amounts were not however income from sources that at the time the rulings were published were described in sec_851 of the code the rulings hold nevertheless that the companies' inclusion of the amounts in gross_income did not cause the companies to fail to meet the definition of a ric contained in sec_851 provided the companies in all other respects qualified for ric status for the tax_year in question revrul_64_247 and revrul_74_248 were rendered obsolete in part for purposes of sec_851 by revrul_92_56 1992_2_cb_153 which holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric's gross_income the reimbursement is qualifying_income under sec_851 however the prior revenue rulings remain instructive in determining how certain payments may be treated for ric or reit qualification purposes when the payment is not specifically described by the governing statute or underlying regulations in this case taxpayer intends that the development and operation of the project through its interests in llc1 will allow it to qualify as a reit the state tax_credits are intended to promote the remediation and development of contaminated real_estate and the furtherance of this public policy does not interfere with or impede the policy objectives of congress in enacting the reit qualification tests under sec_856 accordingly we rule that taxpayer’s claim for a refund of state taxes based upon the plr-133640-08 state tax_credits will not be considered in determining whether taxpayer satisfies the reit asset test under sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours david b silber david b silber chief branch office of associate chief_counsel financial institutions products
